Exhibit 10.2
Page
1 of 1

                  Handelsbanken

Branch
Frölunda  
CONTRACT A
SUPPLEMENTARY OVERDRAFT FACILITY
For purposes other than
personal consumption
  Facility no.
Borrower
  Name           Civic reg. no./Business org. no.
 
  MOBITEC AKTIEBOLAG            
 
               
Normal overdraft facility
  Amount granted
7 000 000,00           Contract date
2001-08-28
 
               
Amount of supplementary facility
  SEK (in words)
EIGHT MILLION FIVE HUNDRED THOUSAND KRONOR
SEK (in figures)
8 500 000,00        
 
                Overdraft period   As from — to, inclusive (year, month, day)
2010-05-17 — 2010-10-31   In accordance with section 8 of the “General Terms”
for the facility, the Bank can suspend utilisation of the facility during the
overdraft period and/or terminate the facility.
 
                Interest   Utilisation interest rate, currently %
The interest rate is subject to special terms relating to money market accounts
STIBOR T/N + 3,80   Contract interest rate, currently %

0,50   The interest is payable as contract interest on the full overdraft amount
and as utilisation interest on the borrower’s debt. Contract interest is payable
in advance at the commencement of the facility period.     Due dates for
utilisation interest every (month, day)
0630,0930,1031    
 
                The Bank’s undertaking   In addition to the above-mentioned
normal overdraft facility, Svenska Handelsbanken AB (publ) allows the borrower
to utilise a supplementary overdraft facility up to the above-mentioned facility
amount on the terms and conditions set out in this contract.
 
                The borrower’s undertaking   The Borrower shall comply with the
terms and conditions of this contract, some of which are set out in the “General
terms” for the facility. On expiry of the agreed overdraft period, the borrower
shall immediately repay his/her debt pursuant to the contract. When the
borrower’s right to utilise the normal overdraft facility and/or supplementary
facility has expired, the borrower must immediately return unused cheques and
any other instruments used for operation of the account.
 
                Signature   I/We confirm that I/we have read all pages of the
contract including the “General terms” for the facility.
 
                    Date
2010-05-07   Date
2010-05-11
 
                    Borrower   Svenska Handelsbanken AB (publ)
 
               
 
  Mobitec AB            
 
                    /s/ Agne Axelsson
 
  /s/ Catarina Berntsson
 
  /s/ Henrik Larson
 
    Agne Axelsson   Catarina Berntsson   Henrik Larson
 
               
 
          Date   Initials
 
      Documents in order        

 



--------------------------------------------------------------------------------



 



Page 1 of 3
Handelsbanken
GENERAL TERMS CONTRACT A — Supplementary credit for purposes other than personal
consumption, applying from 21 December 2009

1.   General terms for accounts held with Handelsbanken

    The borrower disposes of the account in accordance with the terms applying
to the account to which the overdraft facility is linked. The Bank may withdraw
funds from the account if the borrower has ordered this or has approved that the
account may be debited.

    The Bank may also debit the account with amounts corresponding to interest,
charges and costs which are associated with the account. In addition, the Bank
may debit the account with amounts corresponding to charges, costs and outlays
for orders effected on behalf of the borrower and for payment of other due
claims which the Bank has on the borrower.

    When the Bank is entitled to debit the account as stated in the previous
paragraph, this may also be done as at a day which is a public holiday or
equivalent day. It is the duty of the borrower to ensure that a sufficiently
large amount is available on the account when the debit occurs. If the borrower
dies during the contract period, the estate of the deceased may not increase the
debt on the account without the consent of the Bank.

2.   Interest

    The borrower shall pay utilisation interest to the Bank at an annual rate
computed on the overdraft amount outstanding at any time, plus contract interest
on the granted overdraft amount. The utilisation interest is calculated at the
interest rate and on the grounds which the Bank applies to this type of facility
from time to time. The interest rates applying when the facility was provided
are set out in the contract. If different interest rates are applied for
utilisation interest in different ranges of the overdraft amount, this is
indicated on page one with the interest rates applying when the contract was
entered into.

In the event of an extension of the facility, additional contract interest is
payable for each period of extension, this being payable in advance for the
period concerned.

The borrower is liable for contract interest for the period until the end of the
overdraft period set out in the contract, without any obligation for the Bank to
make a refund if the contract should be terminated before then.

3.   Overdrafts

    If the borrower’s debt to the Bank under this contract exceeds the amount
granted, the borrower shall upon demand pay the difference. In this case, the
borrower shall also pay interest on the overdrawn amount at the rate and on the
grounds applied by the Bank at any time, as well as an unauthorised overdraft
fee as set out in section 5 below.

    Unauthorised overdrafts also entitle the Bank to terminate the facility for
repayment and/or suspend utilisation of the facility in advance. In this case
the provisions in section 8 will apply.

4.   Penalty interest

    If payment of principal, interest and/or charges is not effected when due,
the borrower shall pay special annual penalty interest on the overdue amount
until payment is made. On amounts not overdue, the usual interest rate continues
to apply.

Penalty interest is calculated at the utilisation interest rate applying to the
facility, plus five percentage points or, when the entire facility is overdue,
one percentage point.

5.   Charges and costs

    The account is subject to charges according to the terms generally applied
from time to time by the Bank. Particulars of current charges are available at
any of the Bank’s branches.

The borrower shall reimburse the Bank for the costs and work associated with
obtaining, maintaining and utilising the security agreed upon, as well as with
the lodging of proof and collection of the Bank’s claim on the borrower or on
any other party liable for payment thereof. The Bank’s written payment reminders
shall thus also be reimbursed.

6.   Order of debt settlement

    When payment is made, the Bank is entitled to deduct the charges, costs and
interest due on the facility before settling the principal amount.

7.   Facility period

    The facility period for the supplementary overdraft facility is set out in
the contract and will not be extended. If the Bank does not grant an extension
of the normal overdraft facility or if the normal overdraft facility is
terminated for payment in advance, the supplementary overdraft facility shall be
due for payment at the same time as the normal overdraft facility irrespective
of whether the agreed facility period for the supplementary overdraft facility
is longer or the supplementary overdraft facility has not been subject to
separate notice of termination.

8.   The Bank’s right to terminate the facility and/or suspend utilisation of
the facility

    The Bank may terminate the facility for payment immediately or at any time
determined by the Bank and suspend utilisation of the overdraft facility, if any
of the following circumstances should apply:

  •   the borrower has failed to meet his obligations under this contract or
otherwise to the Bank,     •   the borrower has used the account improperly in a
manner set out under Section 3,     •   the collateral for the loan or for other
obligations of the borrower towards the Bank is no longer satisfactory,     •  
there is reasonable cause to assume that the borrower will not meet his payment
obligations to the Bank.

    If any of the circumstances set out above are present, the Bank is entitled,
regardless of whether termination has been made, to immediately suspend the
right to utilise the facility further.

If the Bank has terminated the facility in accordance with this section, the
borrower shall immediately return unused cheques and other instruments for
operating the account.

9.   Closing bill and refund

    When the agreed overdraft period has expired or when the facility is payable
in advance pursuant to section 3, 7 or 8, the Bank shall prepare a closing bill.

    The borrower must immediately pay the debt according to the closing bill.

10.   Definition of a pledge, etc.

    ‘Pledge’ also refers to property that is included in a floating charge on
assets. The term ‘pledger’ also refers to an assignor of floating charge,
‘pledging’ also refers to assignment of the floating charge and ‘pledge deed’
also refers to deeds associated with a floating charge and pledge claims.

11.   The Bank’s right to sell pledged financial instruments

    If the security for the loan consists in full or in part of financial
instruments and if the value for borrowing purposes assigned by the Bank
declines, implying that the security is no longer satisfactory, the borrower
must at the request of the Bank immediately provide additional security. If such
security is not provided, or if the Bank is unable to contact the borrower
within a reasonable period of time, the Bank has the right, but not the
obligation, to sell the required portion of the financial instruments. The
proceeds shall be deposited to an interest-bearing account and continue to
constitute a pledge for the loan. That which is stated above does not restrict
the Bank’s right to terminate the facility for immediate payment in accordance
with section 8 and/or the right to immediately suspend utilisation of the
facility in accordance with section 8.

12.   Right of guarantor and pledger to prevent extension of overdraft period

    A guarantor is not entitled to terminate his guarantee and a pledger may not
revoke his mortgage.

 



--------------------------------------------------------------------------------



 



Page 2 of 3
Handelsbanken

    However, any guarantor or pledger may separately, not later than six weeks
before the due date of the facility, request in writing that the Bank shall not
extend the facility. Such request may imply that the guarantor becomes forced to
pay by virtue of his guarantee, or that the Bank utilises a pledge.

If the Bank within the period set out in the preceding paragraph has received a
request that the facility shall not be extended but nevertheless extends the
facility, the guarantee or pledge provided by the party making such request
ceases to be valid. This does not apply, however, if the Bank, due to the
borrower’s negligence, before expiry of the aforementioned time period, has
commenced legal proceedings against the party who has opposed an extension or
has commenced negotiation with this party concerning the guarantee commitment or
pledge.

13.   Sequence of utilisation of security

    If the borrower fails to meet his obligations under the contract, the Bank
may determine the sequence in which the securities (pledges, guarantees, etc.)
shall be utilised.

14.   General right of pledge

    Property pledged by the borrower in this contract shall also constitute
security for any other obligations towards the Bank for which the borrower is or
may in the future be liable, in his capacity as borrower, principal, account
holder, guarantor or otherwise as customer of the Bank. Such other obligation
must have arisen before the borrower’s obligations under this contract have been
met. The Bank shall determine in which order the obligations are to be settled
out of the proceeds of the pledge. However, account must be taken of the right
of guarantors according to section 22.

    Property thus pledged shall not, however, by reason of the pledge,
constitute security for the borrower’s obligations on account of bills of
exchange which have been discounted, or which may be discounted at the Bank by a
third party, unless they concern the renewal of bills, or have otherwise
replaced bills originally discounted by the borrower. Neither shall the property
thus pledged secure any other claims on the borrower which the Bank has acquired
or may acquire from a third party.

15.   Yield on property pledged

    Yield and all other rights based on the pledge are also covered by the
pledging and constitute a pledge. Thus, the pledging of shares, for example,
includes the right of the Bank to participate in bonus issues, new issues and
other issues for which the shares qualify. As stated in section 16, the Bank is,
however, not liable for ensuring that such rights are safeguarded. Where this
nevertheless occurs, the Bank is accountable to the pledger.

16.   Safeguard by the Bank of the pledge

    The Bank has a duty to take good care of the pledge.

Where appropriate, the Bank shall renew limitation periods and lodge proof of
claim in case of summons of unknown creditors and also in bankruptcies, where
the pledger so requests after commencement of the bankruptcy. Where announcement
has been made regarding the cancellation of a pledged document, the Bank shall
give notice that it holds the document. However, the Bank is not obliged to take
any of these measures regarding certificates of claim consisting of coupons or
which are intended for the open market, such as bonds, or to which Swedish law
does not apply.

    The Bank is not obliged to maintain personal liability for payment in
respect of mortgaged instruments of debt.

The Bank’s safeguard of the pledge does not extend beyond what has been stated
above. Thus the Bank is not, for example, as far as securities are concerned,
obliged to collect dividends and interest or observe the pledger’s rights in
connection with issues, exchanges of shares, conversions, distributions of net
assets, etc.

17.   How a pledge may be utilised by the Bank

    The Bank may utilise a pledge as the Bank deems fit. In this respect, the
Bank shall proceed with care and, where possible and if in the opinion of the
Bank it can be accomplished without prejudice to the Bank, notify the pledger to
this effect in advance.

    When applying the above, a financial instrument can be sold in a different
way than on a market where the instrument is registered or is normally traded.

    If the pledge consists of funds deposited in an account with the Bank, the
Bank may immediately debit the account in reimbursement of the amount due,
without informing the pledger in advance.

    Should the pledge consist of an instrument of debt for which the pledger is
liable personally or with certain property, the instrument is, with respect to
the pledger, due for payment on demand, regardless of the due date stipulated in
the instrument.

18.   The Bank’s right to sign on behalf of the pledger

    Through his pledging, the pledger authorises the Bank, or anyone appointed
by the Bank, to sign on behalf of the pledger, where this is necessary in order
to safeguard the Bank’s right of pledge. This authorisation may not be revoked
as long as the pledging is in force.

19.   Release of pledge

    The Bank may release pledges without being bound to observe any right to the
pledge which may accrue to a guarantor who has made payment to a party other
than the Bank by virtue of his guarantee.

20.   Transfer of unpledged deeds of mortgage

    When the Bank no longer holds the pledge and has not been informed of a new
pledge-holder or received a request that a written deed of mortgage shall be
issued, the Bank is entitled to transfer an electronic deed of mortgage to the
National Land Survey’s register of mortgages for which no other mortgage-holder
is registered, known as the Public Archive.

21.   Payment by the guarantor

    If a guarantor makes payment to the Bank on account of his guarantee, he
shall specifically notify the Bank that he is paying in his capacity as
guarantor and request that this fact be noted by the Bank.

22.   Guarantor’s right to pledges

    If a guarantee has been signed on this contract, the following shall apply
with regard to the guarantor’s right to pledges in this contract by the borrower
alone or jointly with another:

The pledge shall constitute security for the guarantor’s claim for recourse
against the borrower to the extent that it is not utilised by the Bank for the
borrower’s obligations under this contract. When the pledge constitutes security
for the right of recourse of several guarantors, they shall have rights to the
pledge in proportion to the right of recourse of each of them, unless they agree
otherwise.

    In relation to the Bank, a guarantor is not entitled to any other property
which has been pledged to the Bank by the borrower or another party.

    The Bank may release yield from the pledge which is not required for payment
of amounts due under this contract, without thereby reducing the liability of
any guarantor.

23.   How the pledge may be utilised for a guarantor’s right of recourse

    Where a guarantor has made payment to the Bank by virtue of his guarantee,
he may exercise his right to a pledge under section 22 only when the Bank has
received payment in full for its claim under this contract. If the guarantor
wishes to exercise this right, the Bank is entitled to choose between releasing
the pledge to the guarantor or utilising the pledge on behalf of the guarantor.
Section 17 shall apply in this connection.

24.   Property pledged by a party other than the borrower

    Property pledged on this contract by a party other than the borrower shall
constitute security only for the borrower’s obligations under this contract,
unless otherwise agreed.

Without any reduction of the Bank’s right to property which a party other than
the borrower has pledged on this contract, the Bank is entitled to release
property pledged by the borrower or any other party, which has not been pledged
on this contract, as well as the yield on such property. The Bank is also
entitled to release the yield on property pledged on this contract by the

 



--------------------------------------------------------------------------------



 



Page 3 of 3
Handelsbanken

    borrower or any other party, if the yield is due for payment but is not
required to cover interest or costs due under the contract.

25.   Cancellation of the contract

    The contract will be cancelled one month after the overdraft has been repaid
in full, unless the borrower has asked in advance for it to be returned.

26.   Insurance

    Property which constitutes security for the Bank’s claim shall be
satisfactorily insured.

    If the borrower fails to show proof that insurance as prescribed above is in
force, the Bank shall be entitled to arrange for such insurance at the
borrower’s expense.

27.   Processing of personal data

    Personal data submitted in connection with a credit application or otherwise
registered in connection with processing or administration of this credit will
be subject to such processing in computer systems at the Bank as required by the
credit agreement. This includes information about contacts between the borrower
and the Bank.

    This promissory note contains special information on the processing of data
for credit references.

    The personal data is also used for marketing and customer research, business
and methods development and risk management in the Handelsbanken Group. Risk
management also involves processing information on the borrower and loans to
assess the quality of loans for purposes of capital adequacy.

The personal data is also used for marketing purposes, unless the borrower has
requested a block on direct advertising from the Bank. The processing of
personal data can — within the framework of current bank confidentiality
regulations — take place with other Group companies and other companies with
whom the Bank collaborates in its operations.

If the borrower requires information about the personal data about him/her which
is being processed by the Bank, the borrower can request this in writing from
his/her branch of the Bank. Requests to correct incomplete or incorrect personal
data can be made at the Bank branch or sent to Handelsbanken, Central auditing
department, SE-106 70 Stockholm, Sweden. The above statements regarding
borrowers also apply to guarantors, if any, or pledgers other than the borrower.

28.   Notices, etc.

    The borrower, guarantors and pledgers shall notify the Bank of any changes
of address, telephone number or fax number. Registered letters regarding the
overdraft facility which the Bank has forwarded to any of the parties mentioned
above shall be deemed to have reached the addressee not later than on the
seventh day after despatch if the letter has been sent to the address which is
known to the Bank.

    Notices sent by fax shall be deemed to have reached the addressee no later
than the next business day if the fax message was sent to a number which the
addressee has submitted to the Bank. A business day is a day other than a
Sunday, public holiday, Saturday, Midsummer’s Eve, Christmas Eve or New Year’s
Eve.

    These provisions do not apply to notices renewing periods of limitation.

29.   Limitation of the Bank’s liability

    The Bank shall not be held responsible for any loss or damage resulting from
a legal enactment (Swedish or foreign), the intervention of a public authority
(Swedish or foreign), an act of war, a strike, a blockade, a boycott, a lockout
or any other similar circumstance. The reservation in respect of strikes,
blockades, boycotts and lockouts applies even if the Bank itself is subjected to
such measures or takes such measures.

Any damage which occurs in other circumstances shall not be compensated by the
Bank, provided the Bank has exercised normal standards of care. The Bank shall
in no case be liable for indirect damage.

    Where a circumstance as referred to in the first paragraph should prevent
the Bank from making a payment or taking other measures, such payment or
measures may be postponed until the obstacle no longer exists. In the event of a
postponement of payment the Bank shall, if it is committed to pay interest, pay
such interest at the interest rate prevailing on the due date for the postponed
payment. Where the Bank is not committed to pay interest, the Bank shall not be
obliged to pay interest at a higher rate than the prevailing reference rate of
Sveriges Riks-bank pursuant to the Section 9 of the Interest Act (1975:635),
plus two percentage points. Where a circumstance as referred to in the first
paragraph should prevent the Bank from receiving payments, the Bank shall, as
long as the obstacle exists, be entitled to interest only on the terms
prevailing on the due date of the payment.

 